                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 DONALD BRUCE QUESENBERRY                                                     CIVIL ACTION

 VERSUS                                                                          NO. 18-10285

 ORLEANS JUSTICE CENTER, ET AL.                                             SECTION: “I”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 28th day of March, 2019.




                                            ___________________________________
                                                   LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
